DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim 6 is objected to because of the following informalities:  The following recited equation is an incomplete translation from the French language foreign priority document. The French word “si”, which means “if” in English, has not been translated into English:
ΔP =                         
                            ∆
                            P
                            =
                            
                                
                                    
                                        
                                            
                                                1
                                                 
                                                s
                                                i
                                                 
                                                
                                                    
                                                        P
                                                    
                                                    
                                                        c
                                                        u
                                                        r
                                                    
                                                
                                                -
                                                
                                                    
                                                        P
                                                    
                                                    
                                                        r
                                                        e
                                                        f
                                                    
                                                
                                                >
                                                β
                                            
                                        
                                        
                                            
                                                0
                                            
                                        
                                    
                                
                            
                        
                    
Appropriate correction is required.
Allowable Subject Matter
Claims 5, 6, are objected to as being dependent upon a rejected base claim, and claim 6 is further objected as an incomplete translation from the French language priority document, but these claims would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With regards to claim 5, several of the features of this claim were known in the art as evidenced by Slutsky et al (U.S. PG Pub. No. 2019/0353778), which discloses calculating a differential grid (e.g., “                                
                                    ∆
                                    
                                        
                                            L
                                        
                                        
                                            k
                                        
                                        
                                            n
                                        
                                    
                                
                             is the change in log-likelihood at cell k”) corresponding to a difference between a current occupancy grid (e.g., “                                
                                    
                                        
                                            L
                                        
                                        
                                            k
                                        
                                        
                                            n
                                        
                                    
                                
                            ”) and a reference occupancy grid (e.g., “                                
                                    
                                        
                                            L
                                        
                                        
                                            k
                                        
                                        
                                            n
                                            -
                                            1
                                        
                                    
                                
                            ”) at ¶¶ [0035]-[0040]. But, the Slutsky reference does not disclose logic mirroring the recited table. 
Lobo et al, “Bayesian 3D Independent Motion Segmentation with IMU-aided RBG-D Sensor” discloses logic mirroring the recited table. In particular, the Lobo reference discloses calculating a respective zone of a differential grid (e.g., “inferring                                 
                                    P
                                    
                                        
                                            
                                                
                                                    I
                                                
                                                
                                                    c
                                                
                                            
                                        
                                        
                                            Z
                                            ,
                                            
                                                
                                                    M
                                                
                                                
                                                    C
                                                
                                            
                                            ,
                                            
                                                
                                                    Z
                                                
                                                
                                                    C
                                                
                                            
                                        
                                    
                                
                             for each C”) in the active state only if the corresponding zone of the current occupancy grid (e.g., “the presence/absence of independent moving objects in cell C, represented by the binary random variable                                 
                                    
                                        
                                            I
                                        
                                        
                                            C
                                        
                                    
                                
                            ”) is in the occupied state and if the corresponding zone of the reference occupancy grid (e.g., “                                
                                    
                                        
                                            O
                                        
                                        
                                            C
                                        
                                        
                                            -
                                            1
                                        
                                    
                                
                            ”) is in the unoccupied state at p. 447, sec. III(A); to wit: “This means that the inference grid model works by labelling whatever object perceived by the range sensor that does not comply with the static background that has previously been mapped into the occupancy grid (i.e.                                 
                                    
                                        
                                            I
                                        
                                        
                                            C
                                        
                                    
                                    ≠
                                    
                                        
                                            O
                                        
                                        
                                            C
                                        
                                        
                                            -
                                            1
                                        
                                    
                                
                            ) as an independently moving object.” See, also, p. 446, sec. II(B) which discloses, “a binary random variable OC signalling the respective occupancy state.” But, the Lobo reference does not disclose the differential grid are each in the form of a bit string. The Lobo reference does not disclose the occupancy grids and the differential grid are each in the form of a bit string, each bit being associated with a respective zone, and the calculation module is configured to calculate the differential grid according to the following table: Bcur Brei 

    PNG
    media_image1.png
    128
    213
    media_image1.png
    Greyscale

where Bcur and Brei represent a bit of the current occupancy grid and respectively a corresponding bit of the reference occupancy grid, the bit 0 denoting the unoccupied state and the bit 1 denoting the occupied state, and ΔB represents the bit of the differential grid associated with the respective bits Bcur and Brei, the bit 0 denoting the inactive state and the bit 1 denoting the active state
With regards to claim 6, several of the features of this claim were known in the art as evidenced by Slutsky et al (U.S. PG Pub. No. 2019/0353778), which discloses calculating a                                 
                                    ∆
                                    
                                        
                                            L
                                        
                                        
                                            k
                                        
                                        
                                            n
                                        
                                    
                                
                             is the change in log-likelihood at cell k”) corresponding to a difference between a current occupancy grid (e.g., “                                
                                    
                                        
                                            L
                                        
                                        
                                            k
                                        
                                        
                                            n
                                        
                                    
                                
                            ”) and a reference occupancy grid (e.g., “                                
                                    
                                        
                                            L
                                        
                                        
                                            k
                                        
                                        
                                            n
                                            -
                                            1
                                        
                                    
                                
                            ”) at ¶¶ [0035]-[0040]. But, the Slutsky reference does not disclose the calculation module is configured to calculate the differential grid according to the following equation: ΔP =                                 
                                    ∆
                                    P
                                    =
                                    
                                        
                                            
                                                
                                                    
                                                        1
                                                         
                                                        i
                                                        f
                                                         
                                                        
                                                            
                                                                P
                                                            
                                                            
                                                                c
                                                                u
                                                                r
                                                            
                                                        
                                                        -
                                                        
                                                            
                                                                P
                                                            
                                                            
                                                                r
                                                                e
                                                                f
                                                            
                                                        
                                                        >
                                                        β
                                                    
                                                
                                                
                                                    
                                                        0
                                                    
                                                
                                            
                                        
                                    
                                
                             where pcur and pref represent a probability that a corresponding zone of the current occupancy grid is occupied, and respectively a probability that said zone of the reference occupancy grid is occupied, with                                 
                                    0
                                    ≤
                                    
                                        
                                            P
                                        
                                        
                                            c
                                            u
                                            r
                                        
                                    
                                    ≤
                                    1
                                
                             and                                 
                                    0
                                    ≤
                                    
                                        
                                            P
                                        
                                        
                                            r
                                            e
                                            f
                                        
                                    
                                    ≤
                                    1
                                
                            represents the state of said zone of the differential grid associated with the respective probabilities pcur and pref, the value O denoting the inactive state and the value 1 denoting the active state, and                                 
                                    β
                                
                             is a decimal value strictly between 0 and 1; 0 <                                 
                                    β
                                
                             < 1.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “acquisition module”, “conversion module”, “calculation module”, and “detection module” in claims 1-11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claims 1 - 3, 7, 10, 12, 13, are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Slutsky et al (U.S. PG Pub. No. 2019/0353778).
With regards to claim 1, the Slutsky reference discloses an electronic device for monitoring a scene via a set of N electronic sensor(s) (e.g., “sensing devices 40a-40n”), where N is an integer greater than or equal to 1, the device being intended to be connected to the set of N sensor(s) at ¶¶ [0025]-[0026] and FIG. 1 
The Slutsky reference discloses acquiring, from the set of N sensor(s), at least one representation (e.g., “detections 806”) of the scene at ¶¶ [0026], [0055], [0059]-[0060] and FIGS. 9, 10.
The Slutsky reference discloses converting each acquired representation (e.g., “detections 806”) into a respective occupancy grid, each occupancy grid comprising a plurality of zones (“three-dimensional bins”) each corresponding to a respective portion of the representation, each zone of the occupancy grid being in an occupied state if said portion contains an object (e.g., “first solid angle bin 210” and “second solid angle bin 210”) and in an unoccupied state otherwise at ¶¶ [0031]-[0034], [0057] and FIG. 2.

    PNG
    media_image2.png
    685
    734
    media_image2.png
    Greyscale

The Slutsky reference discloses calculating a differential grid (e.g., “                                
                                    ∆
                                    
                                        
                                            L
                                        
                                        
                                            k
                                        
                                        
                                            n
                                        
                                    
                                
                             is the change in log-likelihood at cell k”) corresponding to a difference between a current occupancy grid (e.g., “                                
                                    
                                        
                                            L
                                        
                                        
                                            k
                                        
                                        
                                            n
                                        
                                    
                                
                            ”) and a reference occupancy grid (e.g., “                                
                                    
                                        
                                            L
                                        
                                        
                                            k
                                        
                                        
                                            n
                                            -
                                            1
                                        
                                    
                                
                            ”) at ¶¶ [0035]-[0040].
The Slutsky reference further discloses calculating the differential grid by ignoring each zone of the reference occupancy grid which is in the occupied state and for which the corresponding zone of the current occupancy grid is in the unoccupied state at ¶¶ [0032](“The regions or directions in which no directions are found (no-detection directions) are used to update the negative ISM”), [0036](“The positive ISM is used to estimate                                 
                                    ∆
                                    
                                        
                                            L
                                        
                                        
                                            k
                                        
                                        
                                            "
                                        
                                    
                                
                            …”), [0044](“The negative ISM expresses the fact that if a certain direction in space includes no detections, the occupancy probability within the corresponding solid angle bin should decrease or go down. The negative ISM induces negative changes in the occupancy likelihood in cells of the occupancy grid for which there is a lack of detections in the corresponding direction of arrival (no-detection direction)”), [0059]-[0060](“ FIG. 10 shows the display of the illustrative radar field in the same scenario as FIG. 9, wherein the radar field is formed from an occupancy grid that uses the negative ISM disclosed herein. Rather than a persistent streak 902 as seen in FIG. 9, at time ta, the radar field shows an object at location 1002. At a later time t1 , the objects is seen to have moved from location 1002 to new location 1004. At later time t2, the radar field shows the object has once again moved, this time from location 1004 to location 1006. The radar field at each time step therefore shows only a localized representation of the object that is a suitable representation for the particular time step.”) and FIGS. 9 - 10.
The Slutsky reference discloses detecting a change in the scene from the calculated differential grid at ¶¶ [0036](“The positive ISM is used to estimate                                 
                                    ∆
                                    
                                        
                                            L
                                        
                                        
                                            k
                                        
                                        
                                            "
                                        
                                    
                                
                             at various locations with detection bins in the occupancy grid therefore is used to estimate occupancy probabilities at the with-detection bins of the occupancy grid for a selected moment in time”), [0043], [0059]-[0060] and FIGS. 9 - 10.
With regards to claim 2, the Slutsky reference discloses calculating the differential grid (e.g., “                                
                                    ∆
                                    
                                        
                                            L
                                        
                                        
                                            k
                                        
                                        
                                            n
                                        
                                    
                                
                             is the change in log-likelihood at cell k”) by ignoring each zone of the reference occupancy grid for which the corresponding zone of the current occupancy grid is in the unoccupied state at ¶¶ [0032](“The regions or directions in which no directions are found (no-detection directions) are used to update the negative ISM”), [0036](“The positive ISM is used to estimate                                 
                                    ∆
                                    
                                        
                                            L
                                        
                                        
                                            k
                                        
                                        
                                            "
                                        
                                    
                                
                            …”), [0044](“The negative ISM expresses the fact that if a certain direction in space includes no detections, the occupancy probability within the corresponding solid angle bin should decrease or go down. The negative ISM induces negative changes in the occupancy likelihood in cells of the occupancy grid for which there is a lack of detections in the corresponding direction of arrival (no-detection direction)”), [0059]-[0060](“ FIG. 10 shows the display of the illustrative radar field in the same scenario as FIG. 9, wherein the radar field is formed from an occupancy grid that uses the negative ISM disclosed herein. Rather than a persistent streak 902 as seen in FIG. 9, at time ta, the radar field shows an object at location 1002. At a later time t1 , the objects is seen to have moved from location 1002 to new location 1004. At later time t2, the radar field shows the object has once again moved, this time from location 1004 to location 1006. The radar field at each time step therefore shows only a localized representation of the object that is a suitable representation for the particular time step.”) and FIGS. 9 - 10.
With regards to claim 3, the Slutsky reference discloses the differential grid (e.g., “                                
                                    ∆
                                    
                                        
                                            L
                                        
                                        
                                            k
                                        
                                        
                                            n
                                        
                                    
                                
                             is the change in log-likelihood at cell k”) comprises a plurality of zones each corresponding to a respective portion of the representation of the scene, each zone of the differential grid being in an active state (e.g., “positive ISM”) or an inactive state (e.g., “negative ISM”), the detection module being configured to detect the appearance of an object in the scene when a corresponding zone of the differential grid is in the active state (e.g., “positive ISM”) at ¶¶ [0035]-[0040], [0052]-[0055](“By updating the occupancy grid using both the positive ISM 700 
With regards to claim 7, the Slutsky reference discloses the occupancy grids and the differential grid are each represented in the form of a tree, each tree having a plurality of nodes distributed into several levels, each node corresponding to a respective zone, a child node being connected to a single parent node of higher level, and the calculation module is further configured to apply subsequent processing to the calculated differential grid by setting in active state each parent node having at least one child node in the active state, from the lowest level 1 to the highest level at ¶¶ [0045]-[0050] and FIGS. 5-6.
With regards to claim 10, the Slutsky reference discloses monitoring a scene via a set of N electronic sensor(s) (e.g., “sensing devices 40a-40n”), where N is an integer greater than or equal to 2 at ¶¶ [0025]-[0026] and FIG. 1, and acquiring, from each sensor, at least one representation of the scene, and the conversion module being configured to convert the acquired representations of the different sensors into the respective occupancy grid for said sceneat ¶¶ [0031]-[0034], [0057] and FIG. 2.
With regards to claim 12, the steps performed by the method of this claim are anticipated by the Slutsky reference for the same reasons as were presented with respect to claim 1, which recites an apparatus configured to perform these same steps.
With regards to claim 13, the steps of the instructions stored in the computer readable medium of this claim anticipated by the Slutsky reference for the same reasons as were presented with respect to claim 1, which recites an apparatus configured to perform these same steps.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Slutsky et al (U.S. PG Pub. No. 2019/0353778) in view of Lobo et al, “Bayesian 3D Independent Motion Segmentation with IMU-aided RBG-D Sensor.”
With regards to claim 4, the Slutsky reference discloses detecting a change in the scene from the calculated differential grid at ¶¶ [0036](“The positive ISM is used to estimate                                 
                                    ∆
                                    
                                        
                                            L
                                        
                                        
                                            k
                                        
                                        
                                            "
                                        
                                    
                                
                             at various locations with detection bins in the occupancy grid therefore is used to estimate occupancy probabilities at the with-detection bins of the occupancy grid for a selected moment in time”), [0043], [0059]-[0060] and FIGS. 9 - 10. But, the Slutsky reference does not specify calculating a respective zone of a differential grid in the active state only if the corresponding zone of the current occupancy grid is in the occupied state and if the corresponding zone of the reference occupancy grid is in the unoccupied state. However, this limitation was known in the art:
The Lobo reference discloses calculating a respective zone of a differential grid (e.g., “inferring                                 
                                    P
                                    
                                        
                                            
                                                
                                                    I
                                                
                                                
                                                    c
                                                
                                            
                                        
                                        
                                            Z
                                            ,
                                            
                                                
                                                    M
                                                
                                                
                                                    C
                                                
                                            
                                            ,
                                            
                                                
                                                    Z
                                                
                                                
                                                    C
                                                
                                            
                                        
                                    
                                
                             for each C”) in the active state only if the corresponding zone of the                                 
                                    
                                        
                                            I
                                        
                                        
                                            C
                                        
                                    
                                
                            ”) is in the occupied state and if the corresponding zone of the reference occupancy grid (e.g., “                                
                                    
                                        
                                            O
                                        
                                        
                                            C
                                        
                                        
                                            -
                                            1
                                        
                                    
                                
                            ”) is in the unoccupied state at p. 447, sec. III(A); to wit: “This means that the inference grid model works by labelling whatever object perceived by the range sensor that does not comply with the static background that has previously been mapped into the occupancy grid (i.e.                                 
                                    
                                        
                                            I
                                        
                                        
                                            C
                                        
                                    
                                    ≠
                                    
                                        
                                            O
                                        
                                        
                                            C
                                        
                                        
                                            -
                                            1
                                        
                                    
                                
                            ) as an independently moving object.” See, also, p. 446, sec. II(B) which discloses, “a binary random variable OC signalling the respective occupancy state.” At the time of the filing of the present application, it would have been obvious to a person of ordinary skill in the art to calculate a respective zone of a differential grid in the active state only if the corresponding zone of the current occupancy grid is in the occupied state and if the corresponding zone of the reference occupancy grid is in the unoccupied state, as taught by the Lobo reference, when detecting a change in the scene from the calculated differential grid, as taught by the Slutsky reference.  The motivation for doing so comes from the Lobo reference, which discloses that this step distinguishes “independently moving objects” from “static background” at p. 447.  Therefore, it would have been obvious to combine the Lobo reference with the Slutsky reference to obtain the invention specified in this claim.
Claims 8 - 9, 11, are rejected under 35 U.S.C. 103 as being unpatentable over Slutsky et al (U.S. PG Pub. No. 2019/0353778) in view of Giorgio et al (U.S. PG Pub. No. 2021/0131823).
With regards to claim 8, the Slutsky reference discloses monitoring a scene via a set of N electronic sensor(s) (e.g., “sensing devices 40a-40n”) at ¶¶ [0025]-[0026] and FIG. 1, and  converting each acquired representation (e.g., “detections 806”) into a respective occupancy grid at ¶¶ [0031]-[0034], [0057] and FIG. 2, but does not specify the reference occupancy grid is an occupancy grid resulting from several representations acquired successively and prior to the 
The Giorgio reference discloses the reference occupancy grid is an occupancy grid resulting from several representations acquired successively and prior to the current representation associated with the current occupancy grid at ¶¶ [0077]-[0080](“Temporal fusion processing 30i refers to aggregating the information received in sensor readings, e.g. readings Yi,k taken from the i-th source Si; at time k are aggregated with rearungs Yi,k-1 from the i-th source Si; at a previous time k-1.”), [0103](“ It is noted that grid map G, e.g. G=Gi, at time k (indicated as Gk) is the result of processing sensor readings at time k, e.g. Yi,k, and the prior map G at time k-1 (indicated as Gk-1). Also, the prior map Gk-1 contains not only information relative to time k-1 itself, but it contains information regarding the entire evolution of the map from the time origin to the time k-1 (e.g., from time 1 up to time k-1).”) At the time of the filing of the present application, it would have been obvious to a person of ordinary skill in the art to use an occupancy grid resulting from several representations acquired successively and prior to the current representation associated with the current occupancy grid, as taught by the Giorgio reference, when discloses monitoring a scene via a set of N electronic sensor(s) (e.g., “sensing devices 40a-40n”) at ¶¶ [0025]-[0026] and FIG. 1, and  converting each acquired representation (e.g., “detections 806”) into a respective occupancy, as taught by the Slutsky reference.  The motivation for doing so comes from the Giorgio reference which discloses that temporal fusion results in, “maximizing the probability p(gl) that a particular grid cell gl is in fact occupied (or free).”  (¶ [0102]).  Therefore, it would have been obvious to combine the Giorgio reference with the Slutsky reference to obtain the invention specified in this claim.
With regards to claim 9, the Giorgio reference discloses the reference occupancy grid is a “fusion” of several previous occupancy grids, each resulting from a respective representation acquired prior to the current representation associated with the current occupancy grid at ¶¶ [0077]-[0080]. The motivation for this combination is the same as was 
OFFICIAL NOTICE is hereby taken that, at the time of filing of the present application, averaging values was known in the art. At the time of the filing of the present application, it would have been obvious to a person of ordinary skill in the art to average values, as was known in the art evidenced by OFFICIAL NOTICE, when fusing values from several previous occupancy grids, as taught by the Giorgio reference.  The motivation for doing so comes from the prior art wherein it was known that averaging values produces an average value that is intuitively representative of the several values. Therefore, it would have been obvious to combine knowledge of the art as evidenced by OFFICIAL NOTICE with the Giorgio reference to obtain the invention specified in this claim.
With regards to claim 11, the Slutsky reference discloses monitoring a scene via a set of N electronic sensor(s) (e.g., “sensing devices 40a-40n”), where N is an integer greater than or equal to 2 at ¶¶ [0025]-[0026] and FIG. 1, and  acquiring, from each sensor, at least one representation of the scene, and the conversion module being configured to convert the acquired representations of the different sensors into the respective occupancy grid for said scene at ¶¶ [0031]-[0034], [0057] and FIG. 2. But, the Slutsky reference does not specify converting each acquired representation in an intermediate occupancy grid for each sensor and to combine the intermediate occupancy grids in the respective occupancy grid for said scene. However, this limitation was known in the art:
The Giorgio reference discloses converting each acquired representation in an intermediate occupancy grid for each sensor and to combine the intermediate occupancy grids (e.g., G1, G2, …, Gi) in the respective occupancy grid for said scene at ¶¶ [0052]-[0055], [0112]-[0113](“In order to do so, the grid fusion stage 40 receives the set of maps G1, G2, Gi, and provide as an output at least one "fused" occupancy grid map F, E by performing fusion 1,k, G2,k, Gi,k) of the set of maps G1, G2, Gi.”). The motivation for this combination is the same as was previously presented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID F DUNPHY whose telephone number is (571)270-1230.  The examiner can normally be reached on 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 5712727332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID F DUNPHY/Primary Examiner, Art Unit 2668